DETAILED ACTION
This office action is in response to Applicant’s submission filed on 13 December 2021.   
Claims 1-13 are pending.
Claims 1-13 are allowed.



Allowable Subject Matter

Claims 1-13 are allowed since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1, 5-12, 15-19, 21-23.  

The following is an examiner’s statement of reasons for allowance: 

Independent claim 1 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “pair with at least one washing machine via the communication unit, wherein the at least one washing machines corresponds to a dryer; obtain laundry preference parameters of a user generated through training based on at least one of a deep learning algorithm or a machine learning algorithm using at least one of a laundry log of the user or laundry satisfaction information of the user as input data; generate laundry scheduling information including an operating time of the apparatus by using washing machine information about the paired at least one washing machine, the laundry preference parameters, and laundry item information obtained via at least one of a user input unit, an interface unit, or a sensor, wherein the operating time of the apparatus is determined based on an availability time of the paired at least one washing machine ….; and control the apparatus based on the laundry scheduling information”, in combination with the remaining elements and features of the claimed invention.
Independent claims 12-13 are substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 12-13, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.
The followings are references closest to the invention claimed:
KIM, et. al., US-PUPUB NO.2016/0360345A1 [hereafter KIM] shows pairing mobile devices with appliances. However, KIM does not teach using deep learning to determine schedule to control washing machine based on availability time of the dryer. 
Lu, et al., US-PGPUB NO.2011/0270452A1 [hereafter Lu] shows generating washing machine schedule via learning. However, Lu does not teach using deep learning to determine schedule to control washing machine based on availability time of the dryer. 
Costanza, et al., “Doing the laundry with Agents: a field trial of a future smart energy system in the home”, ACM CHI 2014, Toronto, ON, Canada, 2014 [hereafter Costanza] shows learning for laundry machine based on log information. However, Costanza does not teach using deep learning to determine schedule to control washing machine based on availability time of the dryer. 
EBROM, et al., US-PGPUB NO.2016/0218884A1 [hereafter EBROM] shows using sensor for appliance usage monitoring. However, EBROM does not teach using deep learning to determine schedule to control washing machine based on availability time of the dryer. 
Breitman et al, US-PATENT NO.10,963,979B1 [hereafter Breitman] shows remote control of washing machine and dryers. However, EBROM does not teach using deep learning to determine schedule to control washing machine based on availability time of the dryer. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128